Calhoon, J.,
delivered the opinion of the court.
Lee brought this action of ejectment against appellant, and recovered; and she appeals. There was a mutual demand by the parties for a bill of particulars of title. .The plaintiff furnished his; but the defendant did not. The statute provides that these bills of particulars shall be furnished on demand, pointing to the records. Where the claim of title is not of record, but depends on matters en pais, the statute requires a statement of facts. In the particular case, Mrs. Richards, defendant below, and appellant here, sought, on the trial, to be permitted to then make a bill of particulars showing title by adverse possession for more than ten years. The court refused to allow this on the trial, and we will not disturb the action of the court.
There is no danger of injustice in affirming this action of the court, because it is perfectly manifest that Mrs. Richards is concluded by judicial proceedings to which she was a party *662■within three years of the present litigation. It is also manifest that the plaintiff deduced a perfect title from the common source, and was under no sort of necessity to go back to the government.

Affirmed.